IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-67,495-01 & WR-67,495-02



EX PARTE ABEL REVILL OCHOA




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. W02-53582-M FROM THE

194TH DISTRICT COURT OF DALLAS COUNTY



Per Curiam.


 
ORDER



 This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, and a subsequent application
for writ of habeas corpus filed pursuant to the provisions of Texas Code of Criminal
Procedure Article 11.071, § 5.
	Applicant was convicted of capital murder on April 23, 2003.  The jury answered the
special issues submitted pursuant to Texas Code of Criminal Procedure Article 37.071, and
the trial court, accordingly, set punishment at death.  We affirmed the conviction and
sentence on direct appeal.  Ochoa v. State, No. AP-74,663 (Tex. Crim. App. January 26,
2005).  On February 11, 2005, applicant timely filed in the trial court his initial application
for writ of habeas corpus pursuant to Article 11.071. On February 21, 2005, applicant, pro
se, timely filed a "Supplementation to the Initial Writ to be Filed for Post-Conviction Relief." 
Applicant's initial writ and supplement were received in this Court on May 26, 2009. On
March 19, 2007, applicant, pro se, filed in the trial court what he called an "Application to
Supplement Writ on Habeas Corpus Pursuant to Article 11.071," and it was forwarded to this
Court on April 25, 2007.	In his initial writ, our cause no. WR-67,495-02, applicant
presents 10 allegations challenging the validity of his conviction and resulting sentence.  In
his pro se supplement to the initial writ applicant presents 2 allegations. The trial court did
not hold a live evidentiary hearing.  The trial court adopted the State's proposed findings of
fact and conclusions of law recommending that the relief sought be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, we deny relief. 
 Applicant's March 19, 2007 filing, our cause no. WR-67,495-01, is a subsequent
application that must be reviewed under Article 11.071, Section 5(a).  We have reviewed the
four claims which allege the capital sentencing scheme is unconstitutional.  Applicant's
claims fail to meet the dictates of Article 11.071, §5.  Accordingly, we dismiss his
subsequent application.  
	IT IS SO ORDERED THIS 19th DAY OF AUGUST, 2009.
Do Not Publish